Citation Nr: 0911271	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, claimed as due to service-connected residuals of 
coccidioidomycosis, to include a lesion of the left upper 
lobe. 

2.  Entitlement to service connection for a bilateral 
shoulder condition, claimed as due to service-connected 
residuals of coccidioidomycosis, to include a lesion of the 
left upper lobe. 

3.  Entitlement to service connection for a bilateral hip 
condition, claimed as due to service-connected residuals of 
coccidioidomycosis, to include a lesion of the left upper 
lobe. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to 
September 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006, of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  The transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service treatment records reflect that the Veteran was 
treated for coccidioidomycosis.  By July 1988 rating 
decision, the RO granted service connection for a lesion of 
the left upper lobe as residuals of coccidioidomycosis, and 
assigned a noncompensable disability rating. 

An August 1990 VA treatment report reflects complaints of 
pain and popping in the knees, especially when climbing 
stairs.  July 2005 X-rays revealed bilateral knee arthritis.  
A December 2005 MRI of the left knee showed tricompartimental 
osteoarthritic changes in the patellofemoral joint, a small 
Bakers cyst with partial rupture, and medial meniscus tear.  
A right knee MRI showed a torn medial meniscus and 
chondromalacia of the patella.  A January 2006 treatment 
record contained a finding of left knee injury with pain when 
walking up and down stairs.  The Veteran also complained of 
bilateral popping of the knees.  He was treated with 
bilateral knee hyalgan injections.  In April 2006, the 
Veteran underwent left knee arthroscopy.  In May 2006, the 
Veteran provided a history of bilateral knee pain since the 
1980's.  

In September 2006, the Veteran presented complaints of right 
and left shoulder pain.  The clinician noted a history of 
coccidioidomycosis of the joints at multiple sites.  An MRI 
of the shoulders revealed bilateral arthropathy with bursitis 
of the AC joints.  

A MRI in February 2007 recorded mild degenerative changes of 
the hip joints and the sacroiliac joints.  

In March 2007, Dr. A.H., noted that the Veteran suffered from 
progressive degenerative arthritis.  Dr. A.H. opined that the 
Veteran's in-service duties as a jet mechanic contributed to 
his arthritis, and that an incident of pulmonary 
coccidioidomycosis in 1983, further exacerbated his 
arthritis.  

In support of his claims, the Veteran submitted medical 
articles showing that coccidioidomycosis affected the joints, 
most typically the knee joints, causing synovitis.

At the January 2009 Board hearing, the Veteran clarified that 
he sought service connection for bilateral knee condition, 
bilateral shoulder condition, and bilateral hip condition, 
only as due to service-connected residuals of 
coccidioidomycosis.  Secondary service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).

Based on the current evidence of record, the evidence is 
inconclusive as to whether arthritis of the knees, shoulders, 
and hips, underwent a permanent increase in severity and were 
made worse by the service-connected residuals of 
coccidioidomycosis, to include a lesion of the left upper 
lobe.

As the record does not contain sufficient evidence to decide 
the claims, further development under the duty to assist is 
needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his claimed bilateral knee 
condition, bilateral shoulder condition, 
and bilateral hip condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records and post-service 
medical records, the examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that a bilateral knee condition is 
proximately due to or aggravated by 
service-connected residuals of 
coccidioidomycosis, to include a lesion 
of the left upper lobe?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that a bilateral shoulder condition is 
proximately due to or aggravated by 
service-connected residuals of 
coccidioidomycosis, to include a lesion 
of the left upper lobe? 

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that a bilateral hip condition is 
proximately due to or aggravated by 
service-connected residuals of 
coccidioidomycosis, to include a lesion 
of the left upper lobe?

The examiner is asked to comment on the 
clinical significance of the following:  
a)  MRI findings in December 2005, 
pertaining to the right and left knee;  
b)  April 2006, left knee arthroscopy 
operative report;  
c)  the February 2007 a MRI that revealed  
mild degenerative changes of the hip 
joints and sacroiliac joints;  d)  the 
September 2006, MRI report that showed 
bilateral arthropathy with bursitis of 
the AC joints, and;  
e)  the March 2007 medical report from 
Dr. A.H., who opined that an incident of 
pulmonary coccidioidomycosis in 1983, 
exacerbated the Veteran's arthritis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the Veteran's claims of 
service connection.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. KREINDLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




